Citation Nr: 1224615	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a rating decision dated in January 2009, issued by the RO in Montgomery, Alabama.  The claim file has remained under the jurisdiction of the RO in Montgomery, Alabama.  

In April 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In his two Substantive Appeals (VA Form 9), dated in August 2008 and January 2010, the Veteran requested a Board hearing be held at the RO.  In October 2011 correspondence, the RO notified the Veteran that his Board hearing was scheduled for a date in November 2011.  The Veteran failed to appear for this hearing.  As the Veteran has not requested that the Board hearing be rescheduled, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).  

The Board notes that the Veteran's appeal originally included the issue of entitlement to a TDIU.  However, in his VA Form 9 that was filed in August 2008, the Veteran strictly limited his appeal.  He did not reference his TDIU claim; and, thereby, an appeal of the TDIU is not deemed to have been filed.  However, since that time, the Veteran, during his RO hearing testimony, and his representative, in his April 2012 Written Brief Presentation, indicated that the current appeal for a higher rating for PTSD encompassed a claim for TDIU.  

It is noted that the Veteran contends his service-connected disability interferes with his employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and, thus, is properly before the Board by virtue of his increased-rating claim for PTSD pursuant to Rice.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

In both May 2011 supplemental statements of the case (SSOC), which denied the Veteran's service connection claim for sleep apnea and his higher rating claim for PTSD, the RO/AMC indicated that it had electronically reviewed outpatient treatment records from the Birmingham, Alabama VA Medical Center (VAMC) dated from March 2008 to May 2011.  

The Board notes that many of these VA outpatient treatment records are not found in the claims file.  The Board's review of the claims file indicates that VA outpatient records dated from March 2008 to December 2009 and from December 2010 to April 2011 are found within the claims file.  However, VA medical records dated from December 2009 to December 2010 and from April 2011 to May 2011 are not found within the claims file.  

A check of the Virtual VA computer system does not register any of these medical records.  Therefore, on remand the RO/AMC must associate with the claims file all VA medical records from March 2008 to May 2011 not found therein and update the file with any more recent records.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claim for his PTSD disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contended in his RO hearing that he is not able to work, in part, because of his PTSD symptoms.  (See transcript at p. 2).  In his April 2012 written brief, the Veteran's representative indicated that the Veteran could not obtain and maintain employment, even menial employment, based on his service-connected disabilities.  According to a January 2007 VA mental examination, the Veteran last worked full-time in 2000 and worked part-time as a paramedic until 2005.  He cited problems remembering complex protocols when he worked as a paramedic.  According to a March 2007 Report of Contact, the Veteran's former employer told VA during a telephone call that the Veteran was no longer working due to a back or knee injury.  According to a December 2007 VA diabetes examination and the May 2011 VA mental examination, the Veteran retired because of back problems.  

A veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.  

At present, the Veteran is service-connected for PTSD, with a 50 percent disability rating, and for diabetes mellitus, with a 20 percent disability rating.  His combined rating for these service-connected disabilities is 60 percent.  While the Veteran has at least a 40 percent disability rating for one of several disabilities, he still does not have an overall combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Accordingly, his combined rating for his service-connected disabilities does not meet the minimum schedular criteria for a TDIU at present.  See 38 C.F.R. § 4.16(a).  

As the service-connected disabilities in this case do not meet the schedular requirements for a TDIU, VA must also consider whether the Veteran may be entitled to a TDIU on an extraschdular basis under 38 C.F.R. § 4.16(b).  This regulation provides that veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  The Board reiterates that in order to be considered for a TDIU on an extraschedular basis, the matter must first be referred to the Director of the Compensation and Pension Service.  Id.  

It is unclear to the Board whether any present unemployment or retirement would be due solely to the Veteran's service-connected disabilities - PTSD and diabetes mellitus.  As the RO never provided an employability examination in development of his former TDIU claim, this aspect of his higher rating claim for PTSD, pursuant to Rice, will also be remanded with his other claims to the RO/AMC for further development, including an examination to determine whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim for a higher rating for PTSD.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his claimed sleep apnea and PTSD disorders.  The RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Birmingham VAMC during the period from March 2008 to the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

3.  After any missing VA treatment records have been associated with the claims file, the RO/AMC shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU.  It shall also schedule the Veteran for an appropriate VA employability examination to determine whether he is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Further, the RO/AMC shall consider whether to submit this claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration, if appropriate.  

4.  After all development has been completed the RO/AMC shall adjudicate the Veteran's claims, including whether referral of the TDIU claim for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


